Name: Commission Regulation (EEC) No 2238/84 of 31 July 1984 amending Regulation (EEC) No 2965/82 laying down detailed rules for the application of the system of production aid for olive oil
 Type: Regulation
 Subject Matter: economic policy;  processed agricultural produce
 Date Published: nan

 1 . 8 . 84 Official Journal of the European Communities No L 205/41 COMMISSION REGULATION (EEC) No 2238/84 of 31 July 1984 amending Regulation (EEC) No 2965/82 laying down detailed rules for the application of the system of production aid for olive oil HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph is hereby added to Article 1 ( 1 ) of Regulation (EEC) No 2965/82 : 'However, in the regions of Calabria and Sardinia in Italy, and on the islands of Crete and Kerkira (Corfu) in Greece, the crop declarations for 1983/84 shall be submitted not later than 31 July 1984.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1 556/84 (2), and in particular Article 5 (5) thereof, Whereas Regulation (EEC) No 2965/82 (3) sets 30 June each year as the deadline for the submission of crop declarations by olive growers ; Whereas production of olives in certain regions of Italy has been very considerable in 1983/84, with the result that, of physical necessity, picking has continued beyond 30 June 1984 ; whereas unusual weather conditions on some of the Greek islands have led this year to a similar situation ; whereas, to take account of this exceptional situation, the said date should be put back in respect of these regions and islands ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 July 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 150, 6. 6 . 1984, p . 5. (') OJ No L 310, 6 . 11 . 1982, p. 7 .